Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the striking surface is selectively retractable (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,656,136. Although the claims at issue are not identical, they are not patentably distinct from each other because both claiming a similar game stick, that includes a shaft, a head connected to an end of the shaft and the head further includes a channel within adapted to receive a ball within to be thrown during a game.
	In that regard, it must be recognize that although the conflicting claims are not identical, they are not patentably distinct from each other because the claim(s) of this application is merely broader than the claim(s) of the paten ‘136. Once an applicant has received a patent for a specific embodiment, he is not entitled to a patent for a generic or broader invention; the more specific anticipates the broader. In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).
Claims 1-3, 11 and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-10 and 18 of copending Application No. 17/422,382 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both application are claiming a similar game stick to be use with a golf ball, including a shaft connected to a head, whereas the head includes a channel and a striking surface.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 7, 8, 10, 12, 13, 15, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	With respect to claim 5, what and where is a striking face provide on the shaft? If so, it seem very unlikely that the shaft is designed as a striking surface.
	With respect to claims 7 and 8, it is unclear how the structure of the device, striking surface, is in relation to the ground (to what “the ground”); the structure of the striking surface is the same regardless to the position of it on a ground.
	 	With respect to claim 10, the term “generally equal diameter” is a relative term which renders the claim indefinite. The term “generally equal diameter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	With respect to respect to claim 13, it is unclear how the channel originates relative to the shaft.  
	With respect to claim 15, the term “bottom wall is substantially rigid”, line 3, is a relative term which renders the claim indefinite. The term “bottom wall is substantially rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	In addition, with respect to claim 15 and 16, absent any structure/material, it is unclear what is applicant deemed as “a rigid bottom wall” comparing to “a non rigid bottom wall”. 
	With respect to claim 17, the term “channel is substantially J-shape”, line 3, is a relative term which renders the claim indefinite. The term “channel is substantially J-shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costello US 2,057,821 (“Costello”).
	As per claim 1, Costello discloses a game stick for use with a game ball (club 25)(Fig. 3; page 2, left column (hereinafter “3”) line 39 -right column (“4”) line 27), said stick comprising: 
	a shaft having a first end and a second end (shank portion 27)(Fig. 3; 3:39+); 
	a head provided at the second end of the shaft (head portion 26)(Fig. 3; 3:39+); 
	a channel defined in the head and adapted to receive the game ball therein and from which the game ball is receive during play (space 36 formed within head 26 to receive golf ball 17)(Figs. 3; 3:50-62; note also 3:64+ as the use of the club of Fig. 3).
	With respect to the intended use of the device “and from which the game ball is thrown during play” it is noted that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).Thus, Costello’s device is fully capable in performing such since his device includes all the structure limitations as claimed.
	As per claim 2, Costello discloses further including a striking surface for pushing or putting the game ball when the ball is resting on a ground surface (as with space 30; or any other area/s within the outer surface of the head 26).  
	In that regard, absent any specific structure of the “striking surface” such limitations amount to no more as “an intended use”.  As mentioned above, the manner of using a device is not such that accorded much patentability weight.  
	As per claim 3, with respect to wherein the striking surface is provided at an end of the stick opposite the channel; adjacent the channel, or on a side wall of the head, as mentioned above “a striking surface”, construed as areas at the peripheral/outer surface of the head, as marked hereinafter in conjunction to Fig. 3).
Examiner’s markings 

    PNG
    media_image1.png
    739
    802
    media_image1.png
    Greyscale


 	As per claim 4, Costello discloses wherein the striking surface is flat or concave (Fig. 3 in conjunction to the markings above).
	As per claim 10, Costello discloses wherein the channel has a width that is generally equal in diameter to a golf-ball (the width channel 36 has a width to receive golf ball 17)(Fig. 3 and 3:39-4:5) .
	As per claim 11, Costello discloses wherein the head includes a first and a second side wall; and the channel is defined between an interior surface of the first side wall and an interior surface of the second side wall (portions 29 and 30 are defining walls as the channel 36 therebetween)(Fig. 3; 3:39-62).
	As per claim 12, Costello discloses wherein the first and second side walls are substantially parallel to each other (portions 29 and 30 are parallel to each other)(Fig. 3).
	As per claim 13, with respect to wherein the channel originates proximate the shaft of the game stick and extends for a distance forwardly toward a first end of the head, note Fig. 3 as the head 26 is at such location regarding the shaft/shank 27 towards a first end of the head.
	As per claim 14, Costello discloses further comprising an opening to the channel defined at the first end of the head (Fig. 3) 
	With respect to the intended use “and the opening is adapted to allow the ball to exit from the channel during a throw”, the examiner maintains his positions that since Costello’s structure is as claimed, his device is fully capable to perform as claimed.
	As per claim 15, Costello discloses wherein the head further includes a bottom wall extending between the first and second side walls; and the bottom wall is substantially rigid (rigid connecting portions 28)(Fig. 3 in conjunction to 3:39-50).
	As per claim 17, Costello discloses wherein the channel is substantially J-shaped (Fig. 3).

Claims 1-4, 7, 8, 11, 12, and 17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Warwick US 1,585,446 ("Warwick”).	As per claim 1, Warwick discloses a game stick for use with a game ball (Figs. 1-19; page 1, line 1-page 2, line 126), said stick comprising:	a shaft (18) having a first end and a second end (Figs. 1-4);	a head (11) provided at the second end of the shaft (18) (Figs. 1-4; page 1, lines 63+);	a channel (receptacle 12) defined in the head (11) (Figs. 12 and 13);  and adapted to receive the game ball therein and from which the game ball is thrown during play (page 1, lines 9-35, and lines 63+).	As per claim 2, Warwick discloses a striking surface (flaring walls 15) for pushing or putting the game ball when the ball is resting on a ground surface (page 1, lines 63-82, the use of putter for putting).	As per claim 3, Warwick discloses that the striking surface (15)is provided at an end of the stick opposite the channel; adjacent the channel (Figs. 3, 12, and 13).	As per claim 4, Warwick discloses that the striking surface (15) is flat or concave (Figs. 2, 12 and 13; page 1, lines 63+).	As per claim 7, Warwick discloses that the striking surface (15)is disposed substantially at right angles to the ground surface when the stickis positioned to push or putt the game ball across the ground surface (Figs. 2, 12, and 13; page 1, lines 63+; it is noted that portion of flaring walls 15 is at a right angle to a surface).	As per claim 8, Warwick discloses that the stick further includes a region adjacent the striking surface that is disposed substantially parallel to the ground surface when the shaft is held in a plane substantially perpendicular to the group surface and at an angle of from about 45° to about 90° relative to the ground surface (Figs. 3 and 13).
	Note: the examiner construed these limitations in the broadest and most reasonable interpretation according to the plain and ordinary meaning of the term "region".  
	The online dictionary.com defines “region” as ---an open connected set together with none, some, or all of the points on its boundary”---
	Thus, the term “region” is so broad, that any region/part/section/piece, adjacent the striking surface (15) that is disposed substantially parallel to the ground surface when the shaft is held in a plane substantially perpendicular to the group surface and at an angle of from about 45° to about 90° relative to the ground surface, reads on these limitations (Figs. 3 and 13).  	As per claim 11, Warwick discloses that the head (11) includes afirst and a second side wall (Figs. 3 and 12); and the channel (12) is defined between an interior surface of the first side wall and an interior surface of the second side wall (Figs. 3 and 12; page 1, lines 63+).	As per claim 12, Warwick discloses that the first and second side walls are substantially parallel to each other (Figs. 3 and 12).	As per claim 17, Warwick discloses that the channel (12) is substantially J-shaped (Fig. 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costello as applied to claim 1 above, and further in view of Milligan GB2237209 (“Milligan”)
	As per claim 5, Costello is not specific regarding wherein the striking surface is provided on the shaft.
	However, in a similar field of game stick devices, Milligan discloses wherein a striking surface is provided on a shaft (club 1 with shaft 2 and a striking surface (head 3) thereupon)(Figs. 1 and 2; pages 2:24-3:22).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Costello’s wherein the striking surface is provided on the shaft as taught by Milligan for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a single game stick suitable for different strokes, hits and alike as suggested by Milligan (page 3:1-24). 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costello as applied to claim 1 above, and further in view of Kosmatka US 6,364,789 (“Kosmatka”).
	As per claim 6, Costello is not specific regarding wherein the striking surface is selectively retractable and extendable relative to the region of the stick upon which the striking surface is provided.
	However, in a similar field of game stick devices Kosmatka discloses wherein a striking surface is selectively retractable and extendable relative to the region of the stick upon which the striking surface is provided (retract-extend striking plate 32)(Figs. 14 and 15; 7:25-34).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Costello’s wherein the striking surface is selectively retractable and extendable relative to the region of the stick upon which the striking surface is provided as taught by Kosmatka for the reason that a skilled artisan would have been motivated by Kosmatka’s suggestion to form a game stick with such striking surface that provide a golf club head that increases the energy transfer from the golf club striking plate to the golf ball through increased deflection of a conventional striking plate; a golf club head that is capable of imparting increased deflection of a striking plate composed of a rigid material during impact with a golf ball (2:11-25).
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costello as applied to claims 1 and 4 above, and further in view of Kuykendall US 4,795,158 (“Kuykendall”).
	As per claim 7, Costello is not specific regarding wherein the striking surface is disposed substantially at right angles to the ground surface when the stick is positioned to push or putt the game ball across the ground surface.
	However, in a similar field of game stick devices, Kuykendall discloses a striking surface is disposed substantially at right angles to the ground surface when a stick is positioned to push or putt the game ball across the ground surface (Fig. 6 and 3:15-34).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Costell’s striking surface is disposed substantially at right angles to the ground surface when the stick is positioned to push or putt the game ball across the ground surface as taught by Kuykendall for the reason that a skilled artisan would have been motivated applying a known technique to a known device ready for improvement to yield predictable results to include such striking surface that enhance a user’s skills and practicing type of putts, strokes and alike as suggested by Kuykendall (1:55-65). 
	As per claim 8, Costello is not specific regarding wherein the stick further includes a region adjacent the striking surface that is disposed substantially parallel to the ground surface when the shaft is held in a plane substantially perpendicular to the ground surface and at an angle of from about 45º to about 90º relative to the ground surface.
	However, Kuykendall discloses wherein a stick further includes a region adjacent a striking surface that is disposed substantially parallel to the ground surface when the shaft is held in a plane substantially perpendicular to the ground surface and at an angle of from about 45º to about 90º relative to the ground surface (Figs. 2 and 3; 2:37-3:14).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Costello’s wherein the stick further includes a region adjacent the striking surface that is disposed substantially parallel to the ground surface when the shaft is held in a plane substantially perpendicular to the ground surface and at an angle of from about 45ºto about 90º relative to the ground surface as taught by Kuykendall for similar reasons discussed above with respect to claim 7.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costello.
	As per claim 9, Costello discloses wherein the shaft is of a first length and the channel is of a second length (Fig. 3 and 3:39-50).
	Although Costello is not specific regarding and wherein the first length is from about ten times to about fifteen times the second length, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Costello’s with such ratio shaft-to-channel as claimed for the reason that a skilled artisan would have been motivated in discovering an optimum ratio that is suitable for a variety of user’s age, size, skill level and alike, while forming the game stick for ball type game.  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costello as applied to claim 11 above, and further in view of Ruth US 5,772,529 (“Ruth”).
	As per claim 16, Costello discloses wherein the head further includes a bottom wall extending between the first and second side walls (connecting element 28 between walls 29-30)(Fig. 3; 3:39-50). 
	Costello is not specific and the bottom wall is not rigid.
	However, in a similar field of game stick devices Ruth discloses and a bottom wall is not rigid (golf club head with mesh structure 300 including a mesh member 602)(Figs. 3 and 5; 6:25-58).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Costello’s and the bottom wall is not rigid as taught by Ruth for the reason that a skilled artisan would have been motivated by Ruth’s suggestion to use such bottom wall that is not rigid structure comprising a mesh structure clubface and a mesh structure top-of-head for allowing the passage of air (2:37-40).  Such structure would have enhance the game stick of Costello as lighter structure that reduce a user’s fatigue as well as provide aerodynamic properties to enhance swinging, striking and alike. 
  
Claim(s) 5, 6, 9, 10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warwick and the above cited references.
	Note: the examiner takes the position, that Warwick with the relevant reference to the above claim/s, render the claimed invention as obvious.
	The examiner deem it unnecessary to copy and paste the same references to create a lengthy OA.   

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarng et al US 7,101,293 (“Tarng”) in view of Kruspe US 2,144,846 (“Kruspe”).
	As per claim 18. (Original) A method of playing a game utilizing a game stick and a ball, where the game is played on a course (playing the game of golf upon a course)(Figs. 1A, 4D-4F, 7A, 7B, 8B and 8C in conjunction to 5:32-39; 6:33-35; 11:48-12:15; 21:31-43 and 28:1-23) ; 
	said method including the steps of:
	a) placing the ball in a head of the game stick (placing ball 151 with head 34 of stick 2)(Figs. 1A; 4F-4G; at least 5:32-39; 6:33-35; 11:48-12:15); 
	b) gripping an end of a shaft of the game stick which extends outwardly from the head (Fig. 1A; 5:32-39; 6:33-35; 11:48-12:15); 
	c) swinging the shaft to throw the ball (Fig. 1A and 5:32-39; 6:33-35; 11:48-12:15; 28:1-23)
 	d) aiming the game stick toward a target location at an end of a fairway on the game course (aiming the ball 15/151 towards target 6) (Fig. 1A and 5:32-39; 6:33-35; 11:48-12:15; 28:1-23);
	e) throwing the ball using the channel of the game stick (Fig. 1A and 5:32-39; 6:33-35; 11:48-12:15; 28:1-23); 
	f) moving to a position on the fairway where the thrown ball has landed; and g) repeating steps a) through f) until the target location is reached (Fig. 1A and 5:32-39; 6:33-35; 11:48-12:15; 28:1-23; note also Fig. 7A and 6:33-35; 21:31-43)).
	Tarng is not specific regarding placing the ball in a channel defined of head of the game stick.
	However, in a similar field of method of playing a game utilizing a stick and a ball, Kruspe discloses placing a ball in a channel defined in a head of the game stick (placing a balls within aperture 12 of head 6 to be thrown therefrom)(Figs. 1-5; 1 (“left column”), line 29-55; note 2:5-27 as the manner of playing the game).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Tarng’s wherein placing the ball in a channel defined in a head of the game stick as taught by  Kruspe  for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way forming ball holding means within a stick’s head that is configure to hold the ball firmly prior to thrown and allow efficient throwing of the ball to be advanced upon the playing course. 
 	As per claim 19, with respect to further comprising the step of putting or pushing the game ball with another part of the game stick other than the channel when the game ball is resting on a ground surface, note Tarng’s Figs. 1A and 7A in conjunction to 5:32-39; 6:33-35; 11:48-12:15 and 21-31-43 as the putting of the ball with other parts; note Kruspe’ 2:12+ as the ball at the green area the ball is putt be other surface than the channel (2). 
	As per claim 20, with respect to wherein the steps of swinging the shaft includes swinging the shaft through the air and without the head touching a ground surface upon which the player stands, note Tarng’s Fig. 1A and 5:32-39 ; 11:48-12:15; and 28:1-23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. :note 892 form for a list of references.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                 9/16/2022  

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711